In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
         _______________________________

                  06-20-00031-CV
         _______________________________




        IN THE INTEREST OF G.B., A CHILD




        On Appeal from the County Court at Law
                 Bowie County, Texas
            Trial Court No. 19C0646-CCL




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                         MEMORANDUM OPINION

            After G.B.1 reported numerous sexual assaults by Father and Mother’s boyfriend, some of

which occurred while Mother watched, she was removed from Mother’s care on April 25, 2019.

About one year later, the trial court terminated Mother’s parental rights based on statutory grounds

(D), (E), and (L) and its finding that termination of Mother’s parental rights was in the best interest

of G.B.2 See TEX. FAM. CODE ANN. §§ 161.001(b)(1)(D), (E), (L), (b)(2) (Supp.). In this appeal,

Mother complains that the trial court erred (1) in terminating her parental rights without placing

G.B. with a suitable relative caregiver and (2) in admitting certain testimony from the caseworker.

Because we find that the trial court did not err, we affirm the trial court’s judgment.

I.          The Trial Court Did Not Err by Terminating Mother’s Parental Rights

            In her first issue, Mother complains that the trial court erred in terminating her parental

rights without placing G.B. with a suitable relative placement. In its order of termination the trial

court appointed the Texas Department of Family and Protective Services (the Department)

permanent managing conservator of G.B. Mother contends that the Department had a duty under

Section 262.114 of the Texas Family Code to seek a placement with a relative or other person

identified by Mother before seeking termination of her parental rights. See TEX. FAM. CODE ANN.

§ 262.114(a)(1) (Supp.). Mother asserts that the Department failed to consider a relative placement

and that, therefore, termination of her parental rights was not in the child’s best interest.




1
    We refer to the child by her initials and to her family members by pseudonyms. See TEX. R. APP. P. 9.8(b)(2).
2
    The trial court also terminated the parental rights of Father, who has not appealed.
                                                              2
         Initially, we note that Mother does not challenge the sufficiency of the evidence supporting

the statutory grounds for termination found by the trial court. She also does not challenge the

sufficiency of the evidence supporting the trial court’s best-interest finding.3 Rather, the issue she

presents is essentially whether the Department’s failure to obtain or complete a home study4 as

required by Section 262.114 of the Texas Family Code prevents termination of her parental rights.

         As Mother points out, when the Department determines that removal of the child may be

warranted, it must provide a parent or other person having custody of the child with, inter alia, a

form in which the person is requested to identify at least three potential relative caregivers or

designated caregivers and to ask the child to identify any potential relative caregiver or designated

caregiver. TEX. FAM. CODE ANN. § 261.307(a)(2)(A)(ii)–(iii) (Supp.). Section 262.114 then

requires the Department to “perform a background and criminal history check of the relatives or

other designated individuals identified as a potential relative or designated caregiver” by the

parents or by the child and to “complete a home study of the most appropriate substitute caregiver.”


3
 To the extent Mother’s brief can be construed to challenge the sufficiency of the evidence supporting the trial court’s
best-interest finding, she has waived that complaint. “The Rules of Appellate Procedure require that the appellant’s
brief ‘contain a clear and concise argument for the contentions made, with appropriate citations to authorities and to
the record.’” In re D.V., No. 06-16-00065-CV, 2017 WL 1018606, at *7 (Tex. App.—Texarkana Mar. 16, 2017, pet.
denied) (mem. op.) (quoting TEX. R. APP. P. 38.1(i)); see In re J.Y., 528 S.W.3d 679, 688 (Tex. App.—Texarkana
2017, no pet.). Mother’s brief mentions that the Texas Supreme Court set out a list of factors to be considered in
determining the child’s best interest, citing Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). Her brief also
asserts that Section 263.307(b), subsections (6) through (9), are additional factors that are applicable. See TEX. FAM.
CODE ANN. § 263.307(b)(6)–(9). However, she does not state the Holley factors, provide any substantive analysis of
how they apply in this case, or make appropriate citations to the record. Consequently, this issue is waived as
inadequately briefed. See D.V., 2017 WL 1018606, at *7.
4
 The evidence at trial showed that the Department had investigated the two potential relative placements identified by
Mother, G.B.’s maternal grandmother (Grandmother) and her maternal great-aunt (Aunt). Based on the background
and criminal history checks, the Department apparently eliminated Grandmother as a potential placement. Mother
identified Aunt, who lives in Arkansas, as a potential placement in November, and the Department requested a home
study of Aunt through Arkansas. The Department had not received a home study from Arkansas at the time of the
final hearing.
                                                           3
TEX. FAM. CODE ANN. § 262.114(a)(1).           However, Section 262.114 does not require the

Department to place the child with a relative or designated caregiver. Rather, it provides that the

Department “may place a child with a relative or other designated caregiver identified” by the

parent or by the child “if the [D]epartment determines that the placement is in the best interest of

the child.” TEX. FAM. CODE ANN. § 262.114(b) (Supp.).

       Mother has cited no authority, and we have found none, holding that the Department has a

statutory or common-law duty to place a child with a relative before the parent’s parental rights

may be terminated. Frank R. v. Tex. Dep’t of Family & Protective Servs., No. 03-09-00436-CV,

2010 WL 1507832, at *3 (Tex. App.—Austin Apr. 13, 2010, no pet.) (mem. op.) (citing In re C.C.,

No. 02-04-00206-CV, 2005 WL 1244672, at *6 (Tex. App.—Fort Worth May 26, 2005, no pet.)

(mem. op.); In re K.W., No. 2-09-041-CV, 2010 WL 144394, at *10 (Tex. App.—Fort Worth

Jan. 14, 2010, no pet.) (mem. op.)). To the contrary, Texas courts have consistently held that the

Department’s “failure to conduct or obtain a home study pursuant to section 262.114 is not a bar

to termination.” In re G.B. II, 357 S.W.3d 382, 384 (Tex. App.—Waco 2011, no pet.) (citing

Frank R., 2010 WL 1507832, at *2–3; In re J.F., No. 02-08-00183-CV, 2007 WL 2963690, at *6–

8 (Tex. App.—Fort Worth Oct. 11, 2007, pet. denied) (mem. op.); C.C., 2005 WL 1244672, at *7).

Further, although “[t]he determination of where a child will be placed is a factor in evaluating the

child’s best interest. . . . it is not a bar to termination that placement plans are not final or that

placement will be with nonrelatives.” C.C., 2005 WL 1244672, at *7 (citing In re C.H., 89 S.W.3d
17, 28 (Tex. 2002)).



                                                  4
         Consequently, we find that the trial court did not err in terminating Mother’s parental rights

without first placing G.B. with a suitable relative caregiver. We overrule Mother’s first issue.

II.      The Trial Court Did Not Err in Admitting the Caseworker’s Testimony

         During the examination of the Department’s caseworker, the following exchange took

place:

                  Q      [By Attorney Ad Litem for the child] Have you also received some
         letters maybe that [Mother] wrote to [G.B.] that she gave to you to deliver to [G.B.]
         in this case?

                A        Yes.

                Q       Were you able to deliver those letters?

                A       I emailed them to the foster parent.

                Q        And were there some concerning things in those letters?

                A       Yes, it was.

                Q       What were some of the things that caused you concern?

                 A        [Mother] explained to [G.B.], as best as she could, that she’s sorry
         she put this man over her. She also stated that she didn’t give consent for [G.B.]
         to leave her bed and go with the paramour, which was Elmer Beard at the time, to
         take her to what [G.B.] referred to as the booty club. There was other statements
         in the letters that I don’t think [G.B.] would understand that mom wrote to her in
         regards to either relationships, guys relationships, trying to have [G.B.] either circle
         yes or no if things were going well, providing phone numbers to [G.B.] and I think
         some of [Mother]’s paperwork where she had wrote little notes or phone numbers
         were included with it.

                Q       And so based on your reading of that, do you feel like [Mother] has
         admitted that she knew about the sexual abuse that was going on or should’ve
         known?

                A       She did.

                                                    5
                       MR. DELK [Attorney for Mother]:         Objection, Your Honor. If
       there’s an admission to make, the admission to be presented as best evidence. Her
       telling about the admission and paraphrasing is at best hearsay.

In response to Mother’s objection, the Department asserted that the statement was a statement

against interest, and the attorney ad litem for the child asserted that the statement was an admission

of a party opponent. The trial court overruled the objection.

       In her second issue, Mother complains that the trial court erred in admitting the statement.

Mother contends that the statement was neither an admission nor a statement against interest, but

rather inadmissible hearsay. “We review a trial court’s ruling admitting or excluding evidence

under an abuse of discretion standard.” McCurry v. Farmer, No. 06-17-00052-CV, 2017 WL
5907712, at *3 (Tex. App.—Texarkana Dec. 1, 2017, no pet.) (mem. op.) (citing Jones v. Quiroga,

No. 06-17-00016-CV, 2017 WL 3382452, at *4 (Tex. App.—Texarkana Aug. 3, 2017, no pet.)

(mem. op.) (citing Nat’l Liab. & Fire Ins. Co. v. Allen, 15 S.W.3d 525, 527–28 (Tex. 2000)). “A

trial court abuses its discretion if it ‘acted without reference to any guiding rules or principles.’”
Id. (quoting Hydrogeo, LLC v. Quitman Indep. Sch. Dist., 483 S.W.3d 51, 56 (Tex. App.—

Texarkana 2016, no pet.) (quoting Cire v. Cummings, 134 S.W.3d 835, 838–39 (Tex. 2004)

(quoting Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985))). “We

will uphold the trial court’s ruling if there is any legitimate basis for the ruling.” Id. (citing

Hydrogeo, LLC, 483 S.W.3d at 56 (citing Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d
35, 43 (Tex. 1998)).

       Initially we note that it is unclear precisely what testimony admitted by the trial court

Mother is complaining about. In the “Summary of Argument” section of her brief, Mother appears

                                                  6
to be complaining about the caseworker’s testimony, set forth above, that summarizes the

statements made by Mother in her letters to G.B. Yet, in the “Argument” section of her brief,

Mother appears to limit her complaint to the attorney ad litem’s question that solicited the

caseworker’s opinion as to whether Mother admitted that she knew or should have known of the

sexual abuse that was going on and its response. We will address both potential complaints.

       To the extent Mother complains about the admission of the caseworker’s summary of the

statements made by Mother in her letters to G.B., this complaint was not preserved for appellate

review. In order to preserve a complaint regarding the admission of evidence, Mother was required

to make a timely objection. See TEX. R. EVID. 103(a)(1)(A); TEX. R. APP. P. 33.1(a)(1). An

objection made after the testimony has been elicited is untimely and does not preserve the

complaint for appellate review. See In re O.M.H., No. 06-12-00013-CV, 2012 WL 2783502, at

*2 (Tex. App.—Texarkana July 10, 2012, no pet.) (mem. op.); Moon v. Spring Creek Apartments,

11 S.W.3d 427, 432 (Tex. App.—Texarkana 2000, no pet.). Mother did not object to the

caseworker’s testimony summarizing the statements made by Mother in her letters to G.B. until

after she had completed this testimony and the ad litem had asked another question. Consequently,

Mother’s objection was untimely, and any complaint regarding that testimony was not preserved.

See Moon, 11 S.W.3d at 432.

       Mother did assert a hearsay objection when the caseworker was asked her opinion

regarding whether Mother had admitted that she knew of the sexual abuse. Mother argues that the

caseworker’s testimony was inadmissible because it was hearsay. Hearsay is defined as “a

statement that: (1) the declarant does not make while testifying at the current trial or hearing; and

                                                 7
(2) a party offers in evidence to prove the truth of the matter asserted in the statement.” TEX. R.

EVID. 801(d). In this case, the caseworker testified at the hearing. Since she testified regarding

her present opinion at the hearing, her testimony does not meet the definition of hearsay. See id.

Consequently, the caseworker’s testimony was not hearsay. Therefore, we find that the trial court

did not abuse its discretion in overruling Mother’s hearsay objection, and admitting the

caseworker’s opinion testimony. We overrule Mother’s second issue.

III.   Disposition

       For the reasons stated, we affirm the trial court’s judgment.




                                                     Ralph K. Burgess
                                                     Justice

Date Submitted:       August 10, 2020
Date Decided:         August 11, 2020




                                                8